PONDER, Judge:
Pringle Associated Mortgage Corporation, plaintiff-appellant, appealed a judgment enjoining a sheriff’s sale it instituted. However, Pringle now desires the appeal be summarily dismissed and remanded. It alleges in its motion for dismissal and remand that new developments in the case, such as, defaults in payment, have occurred which would now entitle it to the relief originally sought in the court below, and that this appeal is therefore moot.
The order of appeal herein was timely taken and the required bond was timely filed. However, plaintiff-appellant failed to pay the costs of preparing the record on appeal and the filing fee due no later than three days prior to the extended return day. C.C.P. Art. 2126. Because of this nonpayment, dismissal of the appeal is mandated. C.C.P. Art. 2161; Hunt v. Winn Dixie Louisiana, Inc., 276 So.2d 900 (La.App. 1st Cir. 1973).
Accordingly, the appeal is dismissed. Plaintiff-appellant is to pay all costs.